PER CURIAM.
This is a breach of warranty lawsuit involving three industrial laundries and a supplier of laundry machines in the Detroit area. Miller Laundry Machinery Company was also known as Highwood Service.
The case was heard before District Judge Julian A. Cook in the Eastern District of Michigan. In bifurcated trials, Judge Cook first heard the liability issues and determined that Miller was liable. He found that Miller had breached express warranties concerning the automatic operation of the washers and the durability of the door seals. He also found that Miller had reason to know that plaintiffs would be relying on his skill and knowledge in supplying this machinery and therefore found a breach of implied warranty of fitness of the goods. He also found a breach of implied warranty of merchantability and that the washers were negligently designed.
At a separate damage trial, Judge Cook awarded $68,000 to plaintiff Carter, $73,000 to Artco and $48,000 to Linen Systems.
Our examination of this record shows that Judge Cook’s findings of fact are not clearly erroneous and it appears further that his award of damages was reasonable in each instance.
The judgment of the District Court is affirmed.